Citation Nr: 1608535	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected bilateral claw feet, with bilateral hallux valgus deformities of the great toes.  

2.  Entitlement to an effective date prior to September 8, 2008 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD) with depressive disorder and cognitive disorder.

3.  Entitlement to an effective date prior to September 8, 2008 for the award of a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to an effective date prior to September 8, 2008 for the award of Dependents' Educational Assistance (DEA) under Title 38, United State Code, Chapter 35.

5.  Entitlement to an initial compensable disability rating for obstructed urethra, penoscrotal, fistula, status post urethroplasty.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to January 1969 and from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the April 2011 Notice of Disagreement, the Veteran disagreed with the effective date assigned for a 70 percent disability rating for PTSD with depressive disorder and cognitive disorder in the November 2011 rating decision.  Accordingly, the issue on appeal has been recharacterized to reflect the claim for an earlier effective date.   

The issue of entitlement to an initial compensable disability rating for obstructed urethra, penoscrotal, fistula, status post urethroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating assignable for claw foot.  

2.  A claim for TDIU was received in November 2006.  An unappealed January 2007 rating decision denied entitlement to TDIU.  

3.  A claim for an increased rating for PTSD was received on September 8, 2008.  A November 2011 rating decision granted a 70 percent disability rating for PTSD with depressive disorder and cognitive disorder from September 8, 2008.

4.  It was factually ascertainable on September 8, 2007 that the Veteran's PTSD (PTSD) with depressive disorder and cognitive disorder met the criteria for a 70 percent rating.

5.  A claim for a TDIU was received on September 8, 2008. 

6.  It was factually ascertainable as of September 8, 2007 that the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  

7.  The criteria for basic eligibility for DEA under Title 38, United States Code, Chapter 35, are met as of September 8, 2007.   




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for bilateral claw feet with bilateral hallux valgus deformities of the great toes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2015).

2.  The criteria for an effective date of September 8, 2007 for entitlement to a 70 percent disability rating for PTSD with depressive disorder and cognitive disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of September 8, 2007, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date of September 8, 2007, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have been met.  38 U.S.C.A. 
§§ 3501, 3510, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a December 2009 letter fulfilled the requirements of Vazquez.  The December 2009 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life. The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had a VA examination for PTSD in November 2010.  He was afforded a VA examination of his feet in June 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a hearing before a Veterans Law Judge in November 2015.  At that hearing, testimony was presented on the issues of an increased rating for bilateral claw foot, an earlier effective dates for entitlement to a 70 percent rating for PTSD, an earlier effective date for entitlement to a TDIU and earlier effective date for Dependents' Educational Assistance.   The VLJ and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Bilateral Claw Feet, with Bilateral Hallux Valgus Deformities of the Great Toes

A June 2006 rating decision granted service connection for bilateral claw feet with bilateral hallux valgus deformities of the great toes and assigned a 50 percent rating from January 2006.  A claim for an increased rating was received in November 2009.  A May 2010 rating decision continued the 50 percent disability rating for bilateral claw feet.  In a July 2012 rating decision proposed to reduce the rating assigned for bilateral claw feet.  A November 2012 rating decision implemented the reduction from 50 percent to 30 percent disabling from November 2012.  A November 2013 rating decision reversed the reduction of the Veteran's disability rating and restored the 50 percent rating, effective from November 2012.  

The Veteran asserts that a disability rating in excess of 50 percent is warranted for his bilateral foot disabilities.   

Bilateral claw foot is rated according to Diagnostic Code 5278.  A maximum rating of 50 percent is assignable for bilateral claw foot with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.72, Diagnostic Code 5278.  

The Veteran had a VA examination in June 2012.  The examiner diagnosed bilateral claw toes, bilateral hallux valgus with first MTP degenerative joint disease and bilateral calcaneal plantar spurring.  The examiner noted that the Veteran did not have Morton's neuroma or metatarsalgia.  Hammertoes were present on the second, third, fourth and little toes of both feet.  There was mild to moderate hallux valgus of both feet.  The Veteran had not had surgery for hallux valgus.  The Veteran did not have hallux rigidus.  The Veteran did not have pes cavus.  The Veteran did not have malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  

The examiner noted normal dorsal pedal and posterior tibial pulses bilaterally.  The Veteran had normal capillary refill bilaterally.  His nails were dystrophic and thickened.  The Veteran had tenderness under the first MTP joint bilaterally.  He had normal sensation to light touch bilaterally.  Callouses were present bilaterally on the medial great toe head and head of the first distal MTP.  The Veteran had an antalgic gait secondary to his foot condition.  

The examiner diagnosed moderately advanced bilateral hallux valgus, flexion-extension deformity of digits 2 through 5 bilaterally and small plantar calcaneal spurs bilaterally.  

At the Board hearing, the Veteran testified that his feet are balled up.  He stated that has special pads in his shoes and Novocaine for foot pain.  

The Veteran is currently in receipt of the maximum 50 percent rating for acquired claw foot under Diagnostic Code 5278.  As the Veteran is in receipt of the maximum, 50 percent rating for acquired claw foot under DC 5278, a higher schedular rating is not possible under this diagnostic code.

The Veteran has also been diagnosed with hallux valgus.   Hallux valgus is rated according to Diagnostic Code 5280.  A 10 percent rating is warranted for unilateral hallux valgus, operated for resection of metatarsal head or for severe hallux valgus, if equivalent to amputation of great toe.  The Veteran has not had an operation for hallux valgus and is not shown to have severe hallux valgus of either foot.  Accordingly, separate ratings are not assignable under Diagnostic Code 5280.
The record reflects diagnoses of hammertoes.   Diagnostic Code 5282 provides that  a 10 percent rating is assigned for hammertoes of all toes, unilaterally, without claw foot.  Id.   Because claw foot of both feet is present, a separate rating is not warranted for hammertoes of either foot.  

The Board has also considered whether the Veteran's bilateral claw foot with hallux valgus would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5284 rates bilateral claw foot on the severity of the impairment.  Because the symptoms associated with the Veteran's bilateral claw foot are specifically contemplated by criteria set forth in Diagnostic Code 5278, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate. 

Accordingly, for the reasons set forth above, the Board finds that a disability rating in excess of 50 percent for bilateral claw foot is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt rule. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's bilateral claw foot with hallux valgus.  Because the schedular rating criteria are adequate to rate the Veteran's bilateral foot disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Legal Criteria for Effective Dates

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2015).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id. 

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248   (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Entitlement to an Earlier Effective Date for the Award of a 70 Percent Disability  Rating for PTSD with Depressive Disorder and Cognitive Disorder

A claim for service connection for PTSD was received in January 2006.  A September 2006 rating decision granted service connection for PTSD and assigned a 30 percent disability rating from January 2006.  The Veteran did not submit a notice of disagreement with the September 2006 rating decision, and it became final.  38 U.S.C.A. § 7105.  A claim for an increased rating was received in November 2006.  A January 2007 rating decision continued a 30 percent disability rating for PTSD.  The Veteran did not submit a notice of disagreement within a year of the January 2007 rating decision, and it became final.  38 U.S.C.A. § 7105.   A claim for an increased rating was received in September 2008.  A May 2010 rating decision continued a 30 percent disability rating for PTSD.  In July 2010, the Veteran submitted a Notice of Disagreement with the May 2010 rating decision.

A February 2011 rating decision granted service connection for depressive disorder and cognitive disorder, not otherwise specified.  The February 2011 rating decision assigned a 70 percent disability rating for PTSD with depressive disorder.  The RO assigned an effective date of September 8, 2008, the date of receipt of an unadjudicated claim for a TDIU.  

The Veteran asserts that an earlier effective is warranted for the assignment of a 70 percent disability rating.  

PTSD with depressive disorder and cognitive disorder is evaluated (rated) under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Upon VA examination in February 2010, the Veteran reported chronic and severe daily anxiety and chronic and severe depression.  The Veteran reported weekly suicidal ideation but denied suicidal gestures or attempts.  The Veteran reported that he was forgetful and would sometimes forget to lock the door or forget to take his medicine.  

With respect to his occupational history, the Veteran reported that he last worked in 2004 and was fired for being too tough as a supervisor.  He reported that he could not physically work for more than 30 minutes without taking a break to rest.  Socially, he reported that he was married for the second time, and it was going okay.  The Veteran reported that he saw his sister daily and saw the rest of his family once a month.  He reported that he avoided most social events.  

On mental status examination, the Veteran's speech was logical and appropriate.  Delusions were absent.  The Veteran reported auditory hallucinations of voices from Vietnam.  The Veteran reported suicidal and homicidal ideation but denied any plans, means or intent.  His personal hygiene was good.  Activities of daily living were described as good.  The Veteran's orientation to time, place and person was poor.  His long-term memory was good.  The Veteran's short-term memory was poor.  His attention and concentration were poor.  Obsessions and compulsions were present and were pronounced due to his recounting his money and rechecking his locks.  His affect was restricted.  Panic symptoms were present.  His insight and judgment were fair.  The examiner noted that there was significant impairment of occupational and social functioning.  The examiner assigned a GAF score of 55.  

The Board finds that it was factually ascertainable that the requirements for a 70 percent rating under 38 C.F.R. § 4.130 were met on September 8, 2007, one year prior to the claim for an increased rating.  An August 2006 PTSD examination noted that the Veteran had not worked in two years because of conflicts with co-workers.  The examiner indicated that the Veteran had lost the ability to work.

Based on this evidence, it was factually ascertainable as of September 8, 2007 that service-connected PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, the pertinent regulations indicate that the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For these reasons, an effective date of September 8, 2007, is warranted for the 70 percent disability rating for PTSD with depressive disorder and cognitive disorder.  

Effective Date for TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

In this case, a claim for entitlement to a TDIU was initially received in November 2006.  A January 2007 rating decision denied entitlement to TDIU.  The Veteran did not submit a notice of disagreement within a year of the January 2007 rating decision, and it became final.  38 U.S.C.A. § 7105.  A claim for TDIU was received on September 8, 2008.  A February 2011 rating decision granted a TDIU from September 8, 2008, the date of receipt of the claim.  

In this case, the information reported by the Veteran in TDIU claims and at his VA examination in 2010 reflects that the Veteran was last employed in 2004.   

The criteria of § 4.16(a) are met from September 8, 2007, based on the grant of a 70 percent disability rating for PTSD from September 8, 2007.  The Board finds that that it was factually ascertainable that the criteria for a TDIU were met within the one-year period before the receipt of the September 2008 claim.  A September 2006 VA examination noted that the Veteran had not worked in more than two years due to his physical problems and his critical attitude with co-workers.  Accordingly, it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities within a year prior to his TDIU claim.  Accordingly, the Board concludes that an effective date of September 8, 2007 for entitlement to a TDIU is warranted.

Effective Date for DEA Benefits

The Veteran was granted basic eligibility for DEA benefits effective from September 8, 2008, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501 , 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113. 

The Veteran was initially granted a total disability rating from September 8, 2008. The RO has recognized that the disability was permanent as of the date of the total rating.  In this decision, the Board has granted an effective date of September 8, 2007 for a total disability rating.  Therefore, an effective date of September 8, 2007, is warranted for the grant of entitlement to DEA benefits pursuant to Chapter 35.






ORDER

A disability rating in excess of 50 percent for bilateral claw feet with bilateral hallux valgus deformities is denied.

An effective date of September 8, 2007 is granted for the assignment of a 70 percent disability rating for PTSD with depression and cognitive disorder, subject to regulations governing the payment of monetary benefits.  

An effective date of September 8, 2007 for entitlement to a TDIU is granted, subject to regulations governing the payment of monetary benefits.

An effective date of September 8, 2007 for eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted, subject to regulations governing the payment of monetary benefits.


REMAND

In a December 2015 rating decision, the RO granted service connection for obstructed urethra, penoscrotal, fistula, status post urethroplasty and granted a non-compensable rating.  In December 2015, the Veteran submitted a notice of disagreement with the rating assigned for obstructed urethra, penoscrotal, fistula, status post urethroplasty.  A Statement of the Case has not been issued.  Therefore the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claim of entitlement to a higher initial rating for obstructed urethra, penoscrotal, fistula, status post urethroplasty.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
















Department of Veterans Affairs


